Citation Nr: 1107416	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-37 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for cervical disc 
displacement/spondylosis, to include as secondary to service-
connected low back disability.

2.  Entitlement to service connection for bilateral upper 
extremity radiculopathy secondary to cervical disc 
displacement/spondylosis.

3.  Entitlement to service connection for bilateral lower 
extremity radiculopathy secondary to service-connected low back 
disability.

4.  Entitlement to a rating in excess of 20 percent for service-
connected herniated nucleus pulposus (HNP), L4-L5 and L5-S1, with 
degenerative changes and muscular low back strain.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran has verified active service from August 1962 to 
August 1966, September 1975 to December 1977, May to September 
1988, April to July 1995, and October 1996 to May 1997.  The 
Veteran injured his low back during active duty in April 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a March 2008 rating decision, the RO denied a rating in excess 
of 20 percent for the Veteran's service-connected low back 
disability.  In an October 2009 rating decision, the RO denied 
service connection for cervical spine disability, for bilateral 
upper extremity radiculopathy, for bilateral lower extremity 
radiculopathy, and entitlement to a TDIU.

In December 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a transcript 
of that hearing is of record.

The issues of service connection for bilateral lower extremity 
radiculopathy, an evaluation in excess of 20 percent for low back 
disability, and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent and persuasive evidence of record does not reflect 
that a cervical spine disability was caused or aggravated by 
service or that it is proximately due to or aggravated by 
service-connected low back disability.  

2.  Competent and persuasive medical evidence reflects that the 
Veteran's bilateral upper extremity radiculopathy was not 
incurred in or aggravated by service, and is not proximately due 
to or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated 
by active service, nor may service incurrence of cervical spine 
spondylosis be presumed; a cervical spine disability is not 
proximately due to or the result of service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).

2.  Bilateral upper extremity radiculopathy was not incurred in 
or aggravated by active service and is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  

In this case, the Veteran's claims for service connection for 
cervical spine disability and for bilateral upper extremity 
radiculopathy were received in May and July 2008, respectively.  
Thereafter, he was notified of the general provisions of the VCAA 
in correspondence dated in July and September 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified his duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
rating decision was issued in December 2009.  A statement of the 
case was issued in January 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to this matter was provided in the July 
and September 2008 letters.  

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records and 
private medical records from Metropolitan Pain Center, Baptist 
Medical Center, Dr. I.S., and Dr. G.H. have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with a VA examination in February 2009 to assess the 
current nature and etiology of his cervical spine disability and 
upper extremity radiculopathy.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations - Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim. 38 C.F.R. 
§ 3.303(b). 

In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred in or aggravated during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (2010).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service connection 
has not been granted is proximately due to, or the result of, a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b).

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  Id.  The 
rating activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 C.F.R., 
part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  Id.

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  The Federal Circuit has also recognized 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). VA is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so.  See Owens v. Brown, 
7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

Factual Background and Legal Analysis

The Veteran asserts that his cervical spine disability and upper 
extremity radiculopathy is secondary to his service-connected low 
back disability.  During the December 2010 Board hearing, he 
testified that his low back disability caused episodes of leg 
weakness and leg locking.  He said that the episodes occurred 
intermittently and infrequently, but have caused him to fall on 
several occasions.  He said that he fell and hit his head while 
working at Dulles airport in December 2002, and that he hurt his 
neck as a result of the fall.  Specifically, he said that his 
left knee locked up and gave way when he hit a patch of ice, 
causing him to fall backwards and hit his head on the tarmac.  He 
said that he went to a hospital in Leesburg, but was unable to 
identify the hospital or the doctor that treated him after this 
incident.

Historically, the Veteran's service treatment records reflect 
that he injured his low back while moving furniture in April 
1995.  A May 1995 magnetic resonance imaging (MRI) showed an 
anterior wedging deformity of the L-1 vertebral body; disc 
desiccation at the L2-3, L4-5, L5-S1 levels; disc bulging at the 
L2-3 level; focal disc protrusion at the L4-5 level; and disc 
protrusion at the L5-S1 level.  The July 1995 annual medical 
examination report indicates that he had HNP at the L4-L5 and L5-
S1 levels.

During the April 1999 VA examination for the lumbar spine, the 
Veteran reported that he had pain two or three times each month 
that began in his anterior hip and went into his testes.  During 
these flare-ups, he said he was unable to lift his left leg and 
walk in a normal fashion.  Neurological examination was 
completely normal.  The report does not indicate that the Veteran 
had any neck pain.

During the August 2000 VA examination for the lumbar spine, the 
Veteran reported that he had severe painful low back spasms with 
symptoms into his lower extremities.  He said that he had these 
episodes once every two to three months.  The report does not 
indicate that the Veteran had any neck pain.

A December 2002 Workers' Compensation form indicates that the 
Veteran reported that he fell on ice in a dark area.  He noted 
that he went backwards and fell onto the back of his head.  He 
reported that he had a severe headache and injury to his left 
elbow.  A witness also noted that the Veteran fell and was in 
pain.  There was no indication on this form that the Veteran 
injured his neck during this incident.  On the form, there were 
questions regarding medical treatment, loss of time from work, 
loss of income.  To each question, the Veteran responded "N/A".

The August 2004 VA examination report indicates that the Veteran 
said that he fell a couple of years ago on ice and struck his 
head.  He said he was worked up for radiation of numbness into 
the right upper extremity, but never had any significant 
radiation into his lower extremities.  In a September 2004 
addendum to the report, the examiner noted that the MRI of the 
lumbar spine showed degenerative joint disease (DJD) in the facet 
joints with some disc bulging at the L3 and L4 levels, but no 
evidence of neural compression. 

An April 2005 private medical record from Dr. G.H. indicates the 
Veteran complained of a 10-year history of recurring pain and 
popping in his neck and back with numbness and pain in his arms 
and legs.  On physical examination, he had normal range of motion 
of the neck and lumbar spine.  Scoliosis was present.  The 
neurologic examination was normal.  A May 2005 record notes that 
a MRI showed degenerative changes with stenosis mainly at the C5-
6, C6-7, and L2-3 levels.  Scoliosis of the lumbar spine was also 
noted.  

An August 2007 private medical record from Dr. I.S. indicates the 
Veteran complained of a 12-year history of neck pain (since 
1995).  He said there was no precipitating event or trauma.  The 
diagnosis was cervical disc displacement.  A November 2007 record 
indicates that the Veteran had an epidural steroid injection for 
low back pain.  Neurologic examination was normal with 5/5 motor 
strength bilaterally throughout, deep tendon reflexes +2 
bilaterally throughout, sensation intact to light touch and 
pressure, and normal gait.  A December 2007 record also notes 
that the Veteran's neurologic examination of the lower 
extremities was normal.  

In a February 2008 statement, the Veteran indicated that he 
experienced groin pain from low back impingement that made it 
difficult to maintain a normal walking gait.  

The report of a March 2008 VA examination for the lumbar spine 
indicates that the Veteran noted that he had a history of 
numbness and paresthesias, but no leg or foot weakness, no 
history of falls, and no unsteadiness.  The examiner noted that 
the Veteran did not have muscle spasm, localized tenderness or 
guarding severe enough to be responsible for abnormal gait.  

Private medical records from Baptist Medical Center indicate that 
the Veteran underwent cervical radiofrequency ablation, C4, C5, 
and C6 in April 2008, and radiofrequency lesioning, L3-4, L4-5, 
and L5-S1 in June 2008.  

In May 2008, the Veteran filed a claim for service connection for 
a neck condition.  

In a September 2008 letter, Dr. S.I. indicated that the Veteran 
had degenerative disc disease in his cervical spine with disc 
bulging and moderately severe spinal stenosis.  The physician did 
not comment on the etiology of the Veteran's cervical spine 
disorder. 

In a September 2008 statement, the Veteran asserted that the 
condition in his neck was brought about gradually due to inter-
muscular and inter-skeletal problems resulting from chronic pain, 
numbness, stiffness, and "locking up" of his lower back and 
legs.  He also said that these episodes caused him to have an 
unsteady gait and that he had fallen and hit his head resulting 
in trauma and upper extremity tingling, numbness and pain.  

The report of a February 2009 VA examination for the spine 
indicates that the Veteran said that he began having neck pain in 
1995.  He said he later developed left arm numbness when going up 
an incline.  He said that he fell on ice in 2003 after his leg 
locked up.  He said that he had fallen on a few occasions and 
believed that this aggravated his neck.  On physical examination, 
the Veteran's gait was normal.  The examiner indicated that there 
was no muscle spasm, localized tenderness, or guarding severe 
enough to be responsible for abnormal gait.  Motor, sensory, and 
reflex examinations of the lower extremities were normal.  The 
examiner indicated that there was no clinical evidence of 
lumbosacral radiculopathy.  The examiner opined that the Veteran 
cervical spine disability was "less likely as not" caused by or 
a result of his service-connected lumbar spine disability.  The 
examiner explained that based on a review of the medical records, 
medical literature, and his clinical experience as a neurologist, 
the etiology of the Veteran's falls was unclear, noting that 
there was no documentation by physicians related to the described 
events.  The examiner also indicated that the Veteran's cervical 
spine disease was diffuse and was likely separate and not at all 
related to his low back condition.  The examiner concluded that a 
nexus could not be made between his cervical spine disability and 
his service-connected lumbar spine disease. 

In a March 2009 statement, the Veteran indicated that prior to 
his back injury in 1995, he never had a problem with his neck and 
that he did not realize he had a neck problem until 2008.  He 
said that he did not realize that the pain, numbness, and 
tingling in his arms was a result of neck impingement and that he 
thought it was all a result of his lower back problem.  

During his December 2010 hearing before the undersigned Veterans' 
Law Judge, the Veteran testified that following the slip and fall 
injury in 2002, he sought treatment at a hospital in Leesburg, 
VA, although he could not recall the name of the hospital or the 
treating physician.  

In this case, the Veteran's assertions concerning the etiology of 
his neck pain and cervical spine disability have conflicted.  At 
times, he has asserted that he has had neck problems since 1995 
and that there was no particular event or injury that caused the 
neck pain.  More recently, he has asserted that his neck problems 
are directly attributable to a fall that occurred in December 
2002.  To the extent that he asserts that his cervical spine 
disability is related to the December 2002 fall at Dulles 
International Airport, this is not shown by the contemporaneous 
lay or medical evidence.  In this regard, the Board points out 
that December 2002 Workers' Compensation incident report makes no 
mention of his leg giving way or locking up nor does it even 
indicate that he injured his neck in the fall.  Nor does the 
report not that the Veteran sought treatment following the 
injury.  His response on the Worker's Compensation form regarding 
treatment was "N/A", which the Board interprets as not seeking 
treatment.  Any treatment would have been documented to support 
his Worker's Compensation claim.  Furthermore, although the 
Veteran reported that he fell on ice and struck his head during 
the August 2004 VA examination, he did not indicate that he hurt 
his neck nor did he report that his leg or knee gave way or 
locked up.  In this case, the Board finds the contemporaneous lay 
and medical evidence more persuasive than later statements made 
by the Veteran in the course of pursuing his claim for benefits.  

The Board also points out that although the Veteran has had 
subjective complaints of an altered gait and problems with his 
lower extremities, there is no objective evidence to support 
this.  The Veteran's motor, sensory, and neurological 
examinations of the lower extremities have all been normal and 
the VA examiners have indicated that there has been no muscle 
spasm, localized tenderness, or guarding severe enough to be 
responsible for abnormal gait.  In this case, the objective 
medical evidence is more persuasive than the Veteran's subjective 
complaints.  This evidence tends to weigh against the Veteran's 
assertions that his lumbar spine disability has caused him to 
fall and hurt his neck.  It also weighs against any assertions 
that an altered gait caused or aggravated his cervical spine 
condition.

To the extent that the Veteran asserts that his cervical spine 
disability is a progression of, or is otherwise secondary to, his 
lumbar spine disability, the Board points out that the only 
medical opinion of record addressing this question weighs against 
the claim.  The February 2009 VA examiner opined that the 
Veteran's cervical spine was diffuse and that it was separate and 
not at all related to the lumbar spine disability.  

The Board notes that the Veteran himself believes that his 
current cervical spine disability is related to his service-
connected spine disability.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
In this case, although the Veteran is competent to report that he 
hurt his neck when he fell in December 2002, as noted above, the 
contemporaneous lay and medical evidence do not support these 
assertions and the Board does not find them to be credible.  
Otherwise, the question of causation extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology.  

Although the Board has considered the written statements of the 
Veteran and his representative, to the extent that any such lay 
statements are being offered to answer the question of whether 
the Veteran's current cervical spine disability is related to his 
service-connected low back disability, such evidence must fail.  
Such matters are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
As the Veteran and his representative are laypersons without the 
appropriate medical training or expertise, they are not competent 
to render probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Consequently, the lay assertions as to the etiology 
of the Veteran's cervical spine disability have no probative 
value.

The Board acknowledges that the Veteran has also asserted, and 
the medical evidence indicates, that his bilateral upper 
extremity radiculopathy is secondary to cervical spine 
disability; however, as noted above, the claim for service 
connection for cervical spine disability has been denied.  
Therefore, service connection for bilateral upper extremity 
radiculopathy as secondary to cervical spine disability is not 
warranted as a matter of law because the element of having a 
service-connected disability is not met.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); 38 C.F.R. § 3.310(a) (2010).

For the foregoing reasons, the claims for service connection for 
cervical spine disability and for bilateral upper extremity 
radiculopathy must be denied.  In arriving at the decision to 
deny each claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, in the absence of 
competent and persuasive evidence to support the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cervical spine displacement/spondylosis, 
to include as secondary to service-connected low back disability, 
is denied.

Service connection for bilateral upper extremity radiculopathy as 
secondary to cervical spine displacement/spondylosis is denied.




REMAND

The Veteran's most recent VA examination for his service-
connected lumbar spine disability was in February 2009.  During 
the Board hearing, the Veteran testified that the disability had 
worsened since the February 2009 VA examination.  Furthermore, 
since the Veteran's subjective complaints of bilateral lower 
extremity radiculopathy are related to his lumbar spine 
disability, the Board finds that these disabilities are 
inextricably intertwined and should be considered together.

Based on the foregoing, the Board finds that a more 
contemporaneous examination, responsive to the pertinent rating 
criteria, would be helpful in evaluating the Veteran's lumbar 
spine disability and claimed bilateral lower extremity 
radiculopathy.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide a veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered contemporaneous).  

Finally, the Board notes that further development and 
adjudication of the Veteran's claims for service connection and 
for increase may provide evidence in support of his claim for 
TDIU.  The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination on 
that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn could 
render any review of the decision on the other claim meaningless 
and a waste of appellate resources, the claims are inextricably 
intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers who treated the Veteran for 
low back disability and bilateral lower 
extremity radiculopathy.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After any requested records are obtained 
and associated with the claims folder or 
determined to be unavailable, the Veteran 
should be afforded a VA spine examination to 
determine the severity of the service-
connected low back disability.  All indicated 
tests and studies are to be performed, and a 
comprehensive recreational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
physician.  The examination must be conducted 
following the protocol in VA's Disability 
Worksheet for VA Spine Examination, revised 
on April 20, 2009.  

The examiner is to indicate whether because 
of the Veteran's age, body habitus, 
neurologic disease or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine should be 
considered normal, even though it does not 
conform to the normal range of motion.  The 
examiner must supply an explanation if the 
assessment is that the range of motion is 
normal for the Veteran.  

The examiner should identify the existence, 
and frequency or extent, as appropriate, of 
all neurological impairment associated with 
the Veteran's low back disability, to include 
radiculopathy.  The examiner should clearly 
indicate whether any such impairment 
constitutes a separately ratable neurological 
manifestation of the service-connected low 
back disability; and, if so, the examiner 
should provide an assessment of each such 
manifestation-as mild, moderate, moderately 
severe, or severe.

The examiner should also comment on the 
impact of the Veteran's service-connected low 
back disability on his ability to work, to 
include whether it renders him unemployable.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


